FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HERMAN SURJADI,                                  No. 08-75119

               Petitioner,                       Agency No. A075-659-899

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Herman Surjadi, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Surjadi’s motion to reopen

as untimely where it was filed over five years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and Surjadi failed to establish changed circumstances in

Indonesia to qualify for the regulatory exception to the time limitation, see 8

C.F.R. § 1003.2(c)(3)(ii); see Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir.

2008) (evidence must demonstrate prima facie eligibility for relief in order to

reopen proceedings based on changed country conditions).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-75119